DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinect Adventures as evidenced by “Kinect Adventures: 20000 Leaks” video, posted 11/5/2010.
As per claim 1, Kinect Adventures discloses:
a memory; and a processor coupled to the memory, the processor being configured to execute a program comprising: (Kinect discloses a game that operates on the Xbox 360 that comprises a processor and a memory to cause a game program to execute) (Leaks entire video)
detecting positions of a plurality of real objects from a predetermined area, in which a plurality of players are present, on the basis of information input from a sensor for sensing the predetermined area;(Kinect discloses a game that utilizes a Kinect sensor to detect multiple players in a physical environment) (Leaks entire video, discloses the controlling of virtually displayed players based upon sensor inputs made by players)
disposing a game object in a virtual area used for a game played by the plurality of players; (Leaks discloses the displaying of game objects such as moving water leaks that appear, wherein the players must plug the leaks) (Leaks 1:03)
detecting, in the virtual area, collisions between each of a plurality of player objects, which are disposed in positions corresponding to the detected positions of the plurality of real objects, and the game object; (Leaks discloses the displaying of game objects such as moving water leaks that appear, wherein the players must plug the leaks, wherein the leak is plugged based upon a determination of a collision between the virtually displayed character’s body parts and the leaking hole) (Leaks 1:03 – 1:08)
updating a parameter of the game each time the collision detection detects a collision between each of the plurality of player objects and the game object; (Leaks discloses plugging of the leak wherein the water is stopped from flowing (i.e. updating of a parameter) and/or the updating of a score value by points based upon the collision or the players successful plugging of the leak) (Leaks 1:03 – 1:10)
rendering the virtual area and generating a game screen that includes images of the plurality of player objects and an image of the game object; and (Leaks 1:03 – 1:10, entire video)
displaying the game screen at a position visible to the plurality of players in the predetermined area. (Leaks 1:03 – 1:10, entire video)
As per claim 2, wherein detecting positions of the plurality of real objects includes detecting positions of moving objects as the positions of the real objects, and 21P290124.US.01 wherein detecting the collisions between each of the plurality of player objects includes detecting collisions between player objects corresponding to the moving objects and the game object. (Leaks discloses the detection of a player moving hands, arms, legs, feet (i.e. moving objects) to cause a detected collision with the appearing water leaks (Leaks 1:10  - 1:15).
As per claim 3, wherein the sensor is an imaging device configured to acquire a moving image by image-capturing the predetermined area, and wherein detecting positions of the plurality of real objects includes detecting the moving objects by analyzing the moving image and detecting movement within the moving image. (Leaks discloses the detection of a player moving hands, arms, legs, feet (i.e. moving objects) of multiple different players to cause a detected collision with the appearing water leaks (Leaks 1:10  - 1:15).
As per claim 4, wherein rendering includes using at least a part of the moving image as the images of the plurality of player objects. (Leaks discloses the rendering of multiple moving player objects) (Leaks entire video)
As per claim 5, wherein detecting positions of the plurality of real objects includes detecting positions of body parts of the plurality of players and/or tools moved by the plurality of players as the positions of the plurality of real objects. (Leaks discloses the detection of a player moving hands, arms, legs, feet (i.e. moving objects) of multiple different players to cause a detected collision with the appearing water leaks (Leaks 1:10  - 1:15).
As per claim 6, wherein the processor is configured to update a parameter associated with the game object. (Leaks discloses plugging of the leak wherein the water is stopped from flowing (i.e. updating of a parameter) and/or the updating of a score value by points based upon the collision or the players successful plugging of the leak) (Leaks 1:03 – 1:10)
Independent claim(s) 7 and 8 is/are anticipated by Kinect Adventures  based on the same analysis set forth for claim(s) 1, which are similar in claim scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        9/25/2022

/James S. McClellan/Primary Examiner, Art Unit 3715